UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ANIKA THERAPEUTICS,INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ANIKA THERAPEUTICS,INC. 32 Wiggins Avenue Bedford, MASSACHUSETTS 01730 Following its review of the recent ISS Proxy Advisory Services’ analysis of the proposals to be submitted to stockholders at the Anika Therapeutics, Inc.’s (the “Company”) 2011 Annual Meeting of Stockholders, the Company’s Board of Directors, on May 20, 2011, approved an amendment to the Anika Therapeutics, Inc. Second Amended and Restated 2003 Stock Option and Incentive Plan (the “Second Amended Plan”) to reduce the proposed increase in the number of shares subject to the Second Amended Plan from 1,000,000 to 800,000, which will result in a total of 3,150,000 shares of common stock being reserved for issuance under theSecond Amended Plan.The proposed 800,000 share increase will reduce the potential dilutive impact of the Second Amended Plan on other stockholders as compared to the originally proposed 1,000,000 share increase.The Second Amended Plan, as so amended and restated, remains subject to stockholder approval at the 2011 Annual Meeting of Stockholders to be held on Tuesday, June 7, 2011.
